             Case 1:18-cv-00915-LJO-JLT Document 43 Filed 06/17/19 Page 1 of 4



 1   Paul B. La Scala (SBN: 186939)
 2   plascala@shb.com
     Paul A. Williams (Pro Hac Vice)
 3   pwilliams@shb.com
     SHOOK, HARDY & BACON L.L.P.
 4
     5 Park Plaza, Suite 1600
 5   Irvine, CA 92614-2546
     T: 949.475.1500 | F: 949.475.0016
 6
 7   Matthew F. Williams (SBN: 323775)
     mfwilliams@shb.com
 8   SHOOK, HARDY & BACON L.L.P.
     One Montgomery Tower, Suite 2600
 9
     San Francisco, CA 94104
10   T: 415-544-1900 | F: 415-391-0281
11   Attorneys for Defendant
12   CSC SERVICEWORKS, INC.

13
                              UNITED STATES DISTRICT COURT
14
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
15
       RBB2, LLC, a California limited
16
       liability company, individually and on        Case No. 1:18-cv-00915-LJO-JLT
17     behalf of all others similarly situated,
                                                     DEFENDANT CSC SERVICEWORKS,
18                           Plaintiff,              INC.’S RESPONSE TO ORDER TO
19                                                   SHOW CAUSE WHY THE ACTION
               v.                                    SHOULD NOT BE TRANSFERRED TO
20                                                   THE NORTHERN DISTRICT OF OHIO
       CSC SERVICEWORKS, INC., a
21
       Delaware corporation,
22
                             Defendant.
23

24
25

26

27
                                                                Case No. 1:18-cv-00915-LJO-JLT
28                           Defendant CSC ServiceWorks, Inc.’s Response to Order to Show Cause
                          Why The Action Should Not Be Transferred to the Northern District of Ohio
     4828-5270-8506 v3
             Case 1:18-cv-00915-LJO-JLT Document 43 Filed 06/17/19 Page 2 of 4



 1           On May 21, 2019, the Court entered a show cause Order directing the parties to
 2   address why this matter should not be transferred to the Northern District of Ohio under
 3   the first-to-file rule. Doc. # 40. The Court should not transfer this action to the Northern
 4   District of Ohio for two reasons.
 5           First, transfer under first-to-file rule is inappropriate because this case could not
 6   have been originally filed in the Northern District of Ohio. The Ninth Circuit has recently
 7   made clear that the first-to-file rule cannot negate Section 28 U.S.C. § 1404(a)’s
 8   “requirement that an action may be transferred only to a district where it ‘might have
 9   been brought’” In re Bozic, 888 F.3d 1048, 1053-54 (9th Cir. 2018). Section 1404(a)
10   provides that “[a] civil action may be brought in: (1) a judicial district in which any
11   defendant resides, if all defendants are residents of the State in which the district is
12   located; (2) a judicial district in which a substantial part of the events or omissions giving
13   rise to the claim occurred, or a substantial part of property that is the subject of the action
14   is situated . . . .” 28 U.S.C. § 1391(b).
15           CSC is not a resident of the Northern District of Ohio such that venue is proper
16   under 28 U.S.C. § 1391(b)(1). For venue purposes, a defendant corporation is deemed to
17   reside “in any judicial district in which such defendant is subject to the court’s personal
18   jurisdiction with respect to the civil action in question.” 28 U.S.C.A. § 1391(c)(2). CSC is
19   a Delaware corporation with its principal place of business in New York. And because
20   RBB2’s claims relate to property and an agreement that is related to California—not
21   Ohio—the Northern District of Ohio has neither general nor specific jurisdiction over
22   CSC regarding RBB2’s claims. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
23   U.S. 915, 919 (2011) (“specific jurisdiction is confined to adjudication of ‘issues deriving
24   from, or connected with, the very controversy that establishes jurisdiction.’”); AM Tr. v.
25   UBS AG, 681 F. App’x 587, 588 (9th Cir. 2017) (“[T]he Supreme Court held that a
26                                                  1

27                                                             Case No. 1:18-cv-00915-LJO-JLT
                            Defendant CSC ServiceWorks, Inc.’s Response to Order to Show Cause
28                       Why The Action Should Not Be Transferred to the Northern District of Ohio
     4828-5270-8506 V3
              Case 1:18-cv-00915-LJO-JLT Document 43 Filed 06/17/19 Page 3 of 4



 1   corporation is typically subject to general personal jurisdiction only in a forum where it is
 2   incorporated or where it maintains its principal place of business.”).1
 3            In addition, the events giving rise to RBB2’s claims did not occur in Ohio, nor is a
 4   substantial part of the property that is a subject of RBB2’s claims located in Ohio.
 5   Indeed, this action involves a laundry service agreement for property located in
 6   California, and a business relationship unique to RBB2 and CSC focused solely in
 7   California. As RBB2’s Amended Complaint demonstrates, this action arises out of a lease
 8   that was negotiated, signed, performed, and allegedly breached in the Eastern District of
 9   California. Doc. # 26 ¶¶ 9–10, 28–33.
10            Second, the Court should not transfer this action under the first-to-file rule because
11   the Parties specifically agreed that any dispute would be brought in California state or
12   federal court, and thus, the Northern District of Ohio is not a proper venue for this action.
13   Courts have held that it is improper to transfer a case under the first-to-file rule where the
14   parties have entered into an enforceable contract containing a forum selection clause.
15   See, e.g., Universal Operations Risk Mgmt., LLC v. Global Rescue LLC, 2012 WL
16   2792444 (N.D. Cal. July 9, 2012) (collecting cases).
17            For these reasons, CSC requests that the Court not transfer this action to the
18   Northern District of Ohio under the first-to-file rule.
19

20
     1
21       Although the Court in Summit Gardens allowed the case to proceed with discovery over
         CSC’s objection for lack of specific jurisdiction, CSC disagrees with the Court’s ruling
22       and intends to renew its position in opposition to class certification that, under binding
23       Supreme Court precedent, the Northern District of Ohio does not have specific personal
         jurisdiction over CSC for any lessors’ claims outside state of Ohio, including California
24       lessors like RBB2.
25

26                                                  2

27                                                              Case No. 1:18-cv-00915-LJO-JLT
                             Defendant CSC ServiceWorks, Inc.’s Response to Order to Show Cause
28                        Why The Action Should Not Be Transferred to the Northern District of Ohio
     4828-5270-8506 V3
             Case 1:18-cv-00915-LJO-JLT Document 43 Filed 06/17/19 Page 4 of 4



 1    Dated: June 17, 2019                             Respectfully submitted,
 2
                                                       SHOOK HARDY & BACON L.L.P.
 3

 4                                                     /s/Paul B. La Scala
                                                       Paul B. La Scala
 5

 6                                                     Attorneys for Defendant
                                                       CSC SERVICEWORKS, INC.
 7

 8

 9

10
11

12

13
14

15

16

17
18

19

20

21
22

23

24
25

26                                                 3

27                                                             Case No. 1:18-cv-00915-LJO-JLT
                            Defendant CSC ServiceWorks, Inc.’s Response to Order to Show Cause
28                       Why The Action Should Not Be Transferred to the Northern District of Ohio
     4828-5270-8506 V3
